Notice of Allowance
The amendments and response filed 17 December 2020 are acknowledged and have been considered in their entirety.   The amendments to claim 36 incorporates the limitations of objected to claim 45 (now canceled) thus making claim 36 and all claims dependent thereon in condition for allowance.  In addition, new claim 49 incorporates the limitations of independent claim 36 and objected to claim 40 into a new independent claim.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Carl Massey on 16 February 2021.
The application has been amended as follows: 
Cancel claims 46-47.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims are drawn to a method of extracting keratose from a keratin protein source by treating with an oxidizing or reducing agent to solubilize said protein, separating by using high speed centrifugation and dialyzing said protein so that it exhibits a conductivity of 0.6 mS or less; alternatively, the methods utilize high pressure dialysis.  The closest prior art is that of Nakamura et al. (cited previously) who teach a method of extracting kerateines using high speed centrifugation but not with pressurized dialysis and not keratoses.  As such, the limitations of the claims are novel and non-obvious and claims 36-44 and 48-50 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        17 February 2021